TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00398-CV


In the Matter of M. C.






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
NO. B-99-0557-J, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Following a hearing before the juvenile court, appellant M.C. was adjudged to have
engaged in delinquent conduct by committing the offense of retaliation.  See Tex. Pen. Code Ann.
§ 36.06 (West Supp. 2003).  The court conducted a disposition hearing and committed M.C. to the
Texas Youth Commission.  M.C. gave notice of appeal from the disposition order.  See Tex. Fam.
Code Ann. § 56.01(c)(1)(B) (West 2002).
	M.C.'s appointed counsel on appeal filed a brief asserting that the appeal is frivolous. 
The brief complies with the requirements for such briefs discussed in In re D.A.S., 973 S.W.2d 296
(Tex. 1998), and, more generally, in Anders v. California, 386 U.S. 738 (1967).  Counsel states that
he has diligently examined the record and researched the law applicable to the facts and issues in the
case.  Counsel's brief contains a professional evaluation of the record demonstrating why there are
no meritorious errors to be advanced.  A copy of counsel's brief was delivered to M.C. and to her
guardians, and they were advised of their right to examine the appellate record and to file a pro se
brief.  A pro se brief has not been filed.  We have independently reviewed the record and agree with
counsel that the appeal is frivolous.  We grant counsel's motion to withdraw from the case and
affirm the juvenile court's disposition order.


  
					David Puryear, Justice
Before Justices B. A. Smith, Patterson and Puryear
Affirmed
Filed:   January 16, 2003